NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

                 JENNIFER GUSKIN,
                   Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2019-1528
                 ______________________

    Appeal from the United States Court of Federal Claims
in No. 1:18-cv-01712-EGB, Senior Judge Eric G. Bruggink.
                 ______________________

                  Decided: June 5, 2019
                 ______________________

   JENNIFER GUSKIN, Reisterstown, MD, pro se.

    DOUGLAS T. HOFFMAN, Commercial Litigation Branch,
Civil Division, United States Department of Justice, Wash-
ington, DC, for defendant-appellee. Also represented by
JOSEPH H. HUNT, ROBERT EDWARD KIRSCHMAN, JR., LOREN
MISHA PREHEIM.
                  ______________________

 Before REYNA, WALLACH, and TARANTO, Circuit Judges.
2                                   GUSKIN v. UNITED STATES




PER CURIAM.
     Appellant Jennifer Guskin sued Appellee United
States (“Government”) in the U.S. Court of Federal Claims.
Guskin v. United States, No. 18-1712C (Fed. Cl. Jan. 29,
2019) (S.A. 2–4). 1 Ms. Guskin sought “an order requiring
various state and local agencies in Baltimore, Maryland to
return [her] daughter to her and for an award of damages
for the financial harm as well as pain and suffering caused
by the removal of her daughter from her custody.” S.A. 2.
She also sought “the release of [her daughter’s] medical rec-
ords” and “sanctions against doctors and social workers in-
volved in the custody dispute.” S.A. 2. The Court of
Federal Claims granted the Government’s motion to dis-
miss, holding it lacked subject-matter jurisdiction to enter-
tain her Complaint. S.A. 3; see S.A. 1 (Judgment). Ms.
Guskin appeals. We have jurisdiction pursuant to 28
U.S.C. § 1295(a)(3) (2012).
    “We review the Court of Federal Claims’ decision to dis-
miss a case for lack of subject[-]matter jurisdiction de
novo.” Brandt v. United States, 710 F.3d 1369, 1373 (Fed.
Cir. 2013) (citation omitted). Pursuant to the Tucker Act,
the Court of Federal Claims has jurisdiction over “any
claim against the United States founded either upon the
Constitution, or any Act of Congress or any regulation of
an executive department, or upon any express or implied
contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28
U.S.C. § 1491(a)(1). The Tucker Act, however, “does not
create a substantive cause of action,” and instead requires
the plaintiff to identify a “money-mandating” source of law,


    1    S.A. refers to the Government’s Supplemental Ap-
pendix attached to its response brief. Because the under-
lying complaint was filed under seal, we cite to the Court
of Federal Claims’ recitation of the allegations in the Com-
plaint, as provided in its publicly issued dismissal order.
GUSKIN v. UNITED STATES                                     3



i.e., “a separate source of substantive law that creates the
right to money damages.” Fisher v. United States, 402 F.3d
1167, 1172 (Fed. Cir. 2005) (en banc in relevant part). For
a source of substantive law to be money-mandating, it must
be “reasonably amenable to the reading that it mandates a
right of recovery in damages” against the Government.
United States v. White Mountain Apache Tribe, 537 U.S.
465, 473 (2003). Moreover, we generally interpret the
pleadings of a pro se plaintiff liberally. See Durr v. Nichol-
son, 400 F.3d 1375, 1380 (Fed. Cir. 2005).
    The Court of Federal Claims did not err in determining
that it lacked subject-matter jurisdiction over the Com-
plaint. The Complaint alleges wrongdoing by several state
and local agencies. See S.A. 2. However, the Tucker Act
confers the Court of Federal Claims with jurisdiction to
consider only claims “against the United States.” 28 U.S.C.
§ 1491(a)(1); see United States v. Sherwood, 312 U.S. 584,
588 (1941) (recognizing, under the Tucker Act, “if the relief
sought is against others than the United States[,] the suit
as to them must be ignored as beyond the jurisdiction of
the [Court of Federal Claims’ predecessor]” (citations omit-
ted)); Trevino v. United States, 557 F. App’x 995, 998 (Fed.
Cir. 2014) (holding the Court of Federal Claims “lacks ju-
risdiction over . . . claims against states, localities, state
and local government officials . . . , or state employees”).
    In addition, Ms. Guskin has failed to identify a money-
mandating source of law for her remaining claims against
the United States. For instance, she identifies violations
of her “privacy and due process rights afforded by the
Fourth, Fifth, and Fourteenth Amendments,” S.A. 3, but
none of these constitutional provisions are money-mandat-
ing, see Brown v. United States, 105 F.3d 621, 623 (Fed.
Cir. 1997) (“[T]he Fourth Amendment does not mandate
the payment of money for its violation.” (citation omitted));
LeBlanc v. United States, 50 F.3d 1025, 1028 (Fed. Cir.
1995) (explaining that the “Due Process Clauses of the
Fifth and Fourteenth Amendments . . . do not mandate
4                                    GUSKIN v. UNITED STATES




payment of money by the [G]overnment”). Similarly, while
the Complaint alleges a violation of the Americans with
Disabilities Act (“ADA”), “the ADA is not a money-mandat-
ing source of law” under the Tucker Act. Allen v. United
States, 546 F. App’x 949, 951 (Fed. Cir. 2013); see Pub. L.
No. 101-336, 104 Stat. 327 (1990) (codified at 42 U.S.C.
§§ 12101–213). On appeal, Ms. Guskin further explains
that her Complaint is about the “humanitarian crisis” of
“child trafficking on a national scale,” and that she is seek-
ing, inter alia, “criminal charges against complicit traffick-
ers across the country.” Appellant’s Br. 1 (capitalization
modified). However, the Court of Federal Claims “has no
jurisdiction to adjudicate any claim whatsoever under the
federal criminal code.” Joshua v. United States, 17 F.3d
378, 379 (Fed. Cir. 1994).
     Ms. Guskin has failed to allege a claim cognizable un-
der the Court of Federal Claims’ jurisdiction, and we may
not excuse this failure. Kelley v. Sec’y, U.S. Dep’t of Labor,
812 F.2d 1378, 1380 (Fed. Cir. 1987) (explaining that we
may not “take a liberal view of [a] jurisdictional require-
ment and set a different rule for pro se litigants only” (ital-
ics omitted)); see Henke v. United States, 60 F.3d 795, 799
(Fed. Cir. 1995) (recognizing that a party’s pro se status
does not excuse failures in a complaint). We have consid-
ered Ms. Guskin’s remaining arguments and find them un-
persuasive. Accordingly, the Judgment of the U.S. Court
of Federal Claims is
                        AFFIRMED
                            COSTS
    No costs.